ADVISORY ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Examiner acknowledges the amendments of claims 1, 3, 9, 13, 15, & 19 – 20, as well as the cancellation of claims 4 & 16.

Response to Amendment
Applicant has amended claims 1, 9, 13, & 19 to include recite the following:
“…the first sub-layer has the thickness of about 100 µm to about 200 µm and the second sub-layer has the thickness of about 30 µm to about 80 µm.”
This limitation was previously addressed in claims 3, 15, & 20. As previously discussed, these thickness ranges overlaps with the thicknesses taught by the cited prior art. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Applicant has amended claims 3, 15, & 20 to recite the following:
“…wherein the first sub-layer has [[a]] the thickness of about [[100]] 150 µm to about 200 µm…”
The primary reference, Han et al. (US 2015/00107442 A1), teach the thickness is chosen based on the desired impact resistance and surface hardness characteristics. Han et al. teach an example of the thickness for the first plastic substrate (122) (“first sub-layer”) is 50 – 125 µm (paragraph [0144]). It is important to note that Han et al. teach this thickness range as an example, rather than a limiting embodiment. 
Absent a showing of criticality with respect to thickness (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the thickness through routine experimentation in order to achieve the desired impact resistance and surface hardness characteristics.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Additionally, it is unclear why Applicant amended the claims such that “a” was change to “the.” There is no antecedent basis issue here to support the amendment. The Examiner requests Applicant amend these claims back to the original wording wherein “a thickness” is used before recitation of a claimed thickness range.

Response to Arguments 
Applicant argues, “Furthermore, as evidenced by the Examples and Comparative Examples of the current application, the ranges for the thickness of each of the first and second sub-layers provides critical and desirable results. By way of example, Tables 1 – 4 of the current application are each reproduced below. As can be seen from these tables, when a window includes the presently recites the structure, including ‘the first sub-layer has the thickness of about 100 µm to about 200 µm and the second sub-layer has the thickness of about 30 µm to about 80 µm,’ such as Examples 1 to 7, the windows all show critical and desirable results of 5 cm or more in the window crop test, critical and desirable results of 11 cm or more in the pend drop test, critical and desirable results of 7 cm or more in the ball drop test, and critical and desirable results of no damage in the surface evaluation using the scuff test. See also, present specification, [0116].
“On the other hand, the windows according to Comparative Examples 4 to 7, each has a first sub-layer or a second sub-layer with a thickness outside of the presently recited respective range, all show inferior properties. In particular, the window of Comparative Example 4 has a first-sublayer with a thickness of 50 um (lower than the presently recited about 100 um to about 200 um), and a second sub-layer within the presently recited thickness range. This window has an inferior window drop test of only 2 cm, an inferior pen drop test of only 5 cm, and an inferior ball drop test result of only 5 cm” (Remarks, Pgs. 11 – 14).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, with regard to the independent claims, the range taught by the prior art reference overlaps with Applicant’s amended claimed thickness range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Second, Applicant’s comparative examples do not include an embodiment comprising a first sub-layer thickness that is the same as the upper endpoint taught by the prior art (125 µm). In order to demonstrate the claimed thickness is patentably distinguishable over the prior art, it must be shown the thickness range taught by the prior art yields a window having substantially poor properties compared to the properties when the window has Applicant’s asserted critical lower endpoint thickness value for the first sub-layer.
Third, Applicant’s broader teachings suggest the thickness range of about 100 – 250 µm is acceptable for the first sub-layer (specification, paragraph [0010]). Without an explicit teaching in the broad teachings of the specifications, a working example is considered a desirable (preferred) embodiment, but not necessarily critical for the invention. Preferred embodiments do not necessarily demonstrate unexpected results. Therefore, Applicant’s assertion that a lower endpoint thickness of 150 µm is critical for the invention, is a contradiction to the teachings of the specification.
Fourth, Applicant’s data does not demonstrate the criticality of the claimed lower endpoint of about 150 µm because the comparative examples do not include any embodiments wherein the thickness of the first sub-layer is just barely outside the claimed (“critical”) range (e.g. 145 µm).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        




/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781